DETAILED ACTION
This Office Action is in response to the applicant's amendment filed March 9th, 2022. In virtue of this communication, claims 1-16 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi et al. (US 2015/0162274 A1; hereinafter Kadoguchi) in view of Niu et al. (US 2015/017100 A1; hereinafter Niu).

With respect to claim 1, Kadoguchi discloses a semiconductor module 1 in at least Figs. 1-8, 11, and 16-18, comprising: 
a semiconductor switching element (10, 20) (see Figs. 1, 7, and paragraphs 38, 39); 
a plurality of bases (41-45), on at least one of which the semiconductor switching element (10, 20) is mounted (see Figs. 4, 7 and paragraphs 44, 45, 47, 48, 49); 
a molded resin 50 that seals the semiconductor switching element (10, 20) and the plurality of bases (41-45) (see Figs. 2-7 and paragraphs 56, 57, 59); 
a plurality of terminals (41b, 43b, 46, 47) formed integrally with each one of the plurality of bases (41-45) and provided extending from an outer periphery side face of the molded resin 50 (see Figs. 2, 3, 6, 7, and paragraphs 56, 57, 60); and 
a recessed portion (51, 52) or a protruding portion (71) having a depth or a height such that creepage distance between the plurality of terminals (41b, 43b, 46, 47) is secured, and formed so as to cross an interval between the plurality of terminals (41b, 43b, 46, 47), in one portion of the outer periphery side face of the molded resin 50 between the plurality of terminals (41b, 43b, 46, 47) (see Figs. 3, 7, 11 and paragraphs 61-63, 89-91). 
Kadoguchi does not disclose wherein the plurality of terminals are disposed in a zigzag pattern from the outer periphery side face of the molded resin, the recessed portion or the protruding portion is provided between upper and lower terminals among the plurality of terminals that are disposed in the zigzag pattern and has a first portion that is of a horizontally long form.
Niu discloses a semiconductor module in at least Figs. 1C-1 and 1C-2 wherein a plurality of terminals (38, 38, 44) are disposed in a zigzag pattern from an outer periphery side face of a molded resin 50, the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is provided between upper and lower terminals (44 and 38, 38) among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern and has a first portion (P1) that is of a horizontally long form (see Figs. 1C-1, 1C-2, and paragraph 3; note 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; part of the slot body in 50 where 44 is exposed is between 38 and 44; also see Fig. 1C-2 annotated below which shows horizontally long form P1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the plurality of terminals are disposed in a zigzag pattern from the outer periphery side face of the molded resin, the recessed portion or the protruding portion is provided between upper and lower terminals among the plurality of terminals that are disposed in the zigzag pattern and has a first portion that is of a horizontally long form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraph 3).

    PNG
    media_image1.png
    352
    456
    media_image1.png
    Greyscale

With respect to claim 2, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the recessed portion (51, 52) or the protruding portion (71) is of the same material as the molded resin 50 (see Kadoguchi: Figs. 3, 7, 11, and paragraphs 59, 61-63, 89-91; 50 and 71 same resin with filler), and there is a gap so that the plurality of terminals (41b, 43b, 46, 47) and the recessed portion (51, 52) or the protruding portion (71) do not come into contact (see Kadoguchi: Figs. 3, 7, 11 and paragraphs 61-63, 89-91; note gaps 41b, 71/51, 46, and 43b, 71/52, 47).

With respect to claim 3, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the protruding portion (71) is of a raised from formed in a direction of extension of the terminal (41b, 43b, 46, 47) (see Kadoguchi: Fig. 11 and paragraphs 89-91; note rounded end of 71 in Fig. 11).

With respect to claim 4, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the recessed portion (51, 52) is bored in a semi-circular form out of the outer periphery side face of the molded resin 50 (see Kadoguchi: Figs. 3, 7 and paragraphs 61-63; note rounded shape).
The limitation “the recessed portion is bored in a semi-circular form” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In this case, the cited limitation failed to distinguish the claimed structure from that of Kadoguchi.

With respect to claim 5, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Kadoguchi: Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

With respect to claim 6, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the plurality of terminals (38, 38, 44) so that the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion intersects, when viewed from a direction toward the outer periphery side face, virtual lines that are shortest distances between each of neighboring terminals among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Figs. 1C-1, 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-2 annotated below showing virtual lines between 38 and 44 that intersect with the recessed portion).

    PNG
    media_image2.png
    432
    447
    media_image2.png
    Greyscale

With respect to claim 7, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 2, wherein the protruding portion (71) is of a raised from formed in a direction of extension of the terminal (41b, 43b, 46, 47) (see Kadoguchi: Fig. 11 and paragraphs 89-91; note rounded end of 71 in Fig. 11).

With respect to claim 8, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 2, wherein the recessed portion (51, 52) is bored in a semi-circular form out of the outer periphery side face of the molded resin 50 (see Kadoguchi: Figs. 3, 7 and paragraphs 61-63; note rounded shape).
The limitation “the recessed portion is bored in a semi-circular form” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In this case, the cited limitation failed to distinguish the claimed structure from that of Kadoguchi.

With respect to claim 9, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 2, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Kadoguchi: Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

With respect to claim 10, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 2, wherein the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the plurality of terminals (38, 38, 44) so that the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion intersects, when viewed from a direction toward the outer periphery side face, virtual lines that are shortest distances between each of neighboring terminals among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Niu: Figs. 1C-1, 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-2 annotated below claim 6 above showing virtual lines between 38 and 44 that intersect with the recessed portion).

With respect to claim 11, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 3, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Kadoguchi: Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

With respect to claim 12, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 3, wherein the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the plurality of terminals (38, 38, 44) so that the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion intersects, when viewed from a direction toward the outer periphery side face, virtual lines that are shortest distances between each of neighboring terminals among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Niu: Figs. 1C-1, 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-2 annotated below claim 6 above showing virtual lines between 38 and 44 that intersect with the recessed portion).

With respect to claim 13, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 4, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Kadoguchi: Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

With respect to claim 14, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 4, wherein the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the plurality of terminals (38, 38, 44) so that the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion intersects, when viewed from a direction toward the outer periphery side face, virtual lines that are shortest distances between each of neighboring terminals among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Niu: Figs. 1C-1, 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-2 annotated below claim 6 above showing virtual lines between 38 and 44 that intersect with the recessed portion).

With respect to claim 15, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 5, wherein the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the plurality of terminals (38, 38, 44) so that the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion intersects, when viewed from a direction toward the outer periphery side face, virtual lines that are shortest distances between each of neighboring terminals among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Niu: Figs. 1C-1, 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-2 annotated below claim 6 above showing virtual lines between 38 and 44 that intersect with the recessed portion).

With respect to claim 16, the combination of Kadoguchi and Niu discloses the semiconductor module according to claim 1, wherein the recessed portion (slot body in 50 where 44 is exposed) or the protruding portion has a second portion (P2) that is provided between the terminals (38 and 44) neighboring in a horizontal direction among the plurality of terminals (38, 38, 44) that are disposed in the zigzag pattern (see Niu: Figs. 1C-1 and 1C-2, and paragraph 3; 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag; also see Fig. 1C-1 annotated below showing a second portion P2 between 38 and 44).

    PNG
    media_image3.png
    420
    457
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed March 9th, 2022 have been fully considered but they are not persuasive.
On page 10 of the response that applicant argues that “Niu does not disclose or suggest a recessed portion or the protruding portion [that has a first portion that is of a horizontally long form] that is provided between upper and lower terminals among the plurality of terminals that are disposed in the zigzag pattern as claimed. Instead, it appears that the alleged terminals (44 and 38) of Niu are arranged in a manner in which arranging a recessed portion or a protruding portion (that includes a first portion with a horizontally long form) between alleged upper and lower terminals is not possible.” The examiner respectfully disagrees.
As outlined in the rejection above and shown in Fig. 1C-2 annotated below the rejection of claim 1, Niu teaches that parts of P1 (the horizontally long form) are provided between the upper and lower terminals (44 and 38) among the plurality of (38, 38, 44) that are disposed in a zigzag pattern as claimed. 
The claims remain rejected over Kadoguchi in view of Niu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829